                                                              Case 2:15-cr-00090-KJD-PAL Document 65 Filed 04/23/20 Page 1 of 1


                                                          1
                                                                                         UNITED STATES DISTRICT COURT
                                                          2
                                                                                                DISTRICT OF NEVADA
                                                          3

                                                          4     UNITED STATES OF AMERICA,                       CASE NO. 2:15-CR-00090-KJD-PAL
                                                          5                     Plaintiff,
                                                          6                                                     ORDER
                                                                     vs.
                                                          7     PHILBERT COLE,
                                                          8                     Defendants.
                                                          9

                                                         10

                                                         11          Based upon the stipulation of counsel, and good appearing, IT IS HEREBY ORDERED
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                         12
  KATHLEEN BLISS LAW PLLC




                                                              that defendant’s reply brief for Compassionate Release shall be due on or before May 6, 2020.
                                                         13
      HENDERSON NEVADA 89012




                                                         14
                                    TEL – 702.463.9074




                                                         15

                                                         16

                                                         17           April 23, 2020
                                                              DATED: _______________________________
                                                         18

                                                         19

                                                         20

                                                         21                                               ________________________________________
                                                         22                                               THE HONORABLE KENT J. DAWSON
                                                                                                          UNITED STATES DISTRICT JUDGE
                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                        Page 3 of 3
